Case 1:17-cr-00101-LEK Document 434 Filed 03/19/19 Page 1 of 2   PageID #: 3797




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20 Floor
                         th



   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF AMERICA,           CR. NO. 17-00101 JEK

         Plaintiff,                    DEFENDANT’S “NOTICE TO THE
                                       COURT;” DECLARATION OF
         v.                            COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE

   ANTHONY T. WILLIAMS,

         Defendant.


                  DEFENDANT’S “NOTICE TO THE COURT”

   Comes now, the Defendant Anthony T. Williams, by and through his

   standby counsel, Lars Robert Isaacson, Esq., and hereby provides

   Defendant’s “Notice To The Court” attached as Exhibit “A,” and

   Declaration of Counsel.
Case 1:17-cr-00101-LEK Document 434 Filed 03/19/19 Page 2 of 2   PageID #: 3798




      Dated: March 19, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
